internal_revenue_service number release date index number ---------------------------- -------------------------------- ------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number ------------------- refer reply to cc psi b03 plr-149275-09 date march legend ----------------------------------------------------------------------------------------------------- ------------------------ ------------------- ---------------------- ------- x date date year state ------------- a b c d -- -- ------------- ------------- dear -------------------- this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling that rental income received by x is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts plr-149275-09 x was incorporated under the laws of state on date and elected under sec_1362 to be an s_corporation effective date x owns leases and manages a single-family residential properties x leases its properties to unrelated individual tenants under rental arrangements involving a term of one year or less that are not net leases x is actively involved in performing all of the leasing and administrative functions necessary for managing its properties including repair and maintenance services specifically x supervises and ensures that all vacancies are properly prepared for re- rental advertizes for new tenants and processes prospective tenant applications including performing credit checks on prospective tenants and negotiating the lease and rental agreements once the property is rented x collects the rent communicates with tenants during their tenancy and monitors tenant compliance with lease terms if a tenant experiences a repair or maintenance problem with the rental property x customarily arranges supervises and pays for the required repair and maintenance work as to major building elements such as the heating and cooling systems plumbing exterior walls and roof in addition x pays all property taxes and maintains the casualty and liability insurance on these properties x has b employees and multiple independent contractors involved in the day-to-day activities associated with its single- family residential rental operations in year x had c in gross rental receipts and incurred d in operating_expenses other than depreciation x also represents it has accumulated_earnings_and_profits x does not engage in any business other than its residential rental operations law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest and annuities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation plr-149275-09 sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts submitted and representations made we conclude that the rental income x receives from its operations described above is not passive_investment_income under sec_1362 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion regarding x's eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination plr-149275-09 enclosures copy of this letter copy for sec_6110 purposes sincerely s leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
